Terminal Disclaimer
The terminal disclaimer filed on 11/2/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/337,106 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 27 recites: “A laminate comprising at least one silicone rubber layer sandwiched between two fiber-resin composite layers comprising glass filaments embedded in a thermoset resin, wherein the silicone rubber layer has a thickness T1 of between 1.5 and 3 times the thickness T2 of each fiber-resin composite layer, with T2 being between 0.25 and 2 mm, and wherein the silicone rubber layer and the fiber-resin composite layers are joined together by at least one adhesion primer.”
The closest prior art, Thompson (USPGPUB 2010/0018621), discloses an improved shear band for use in non-pneumatic tires, pneumatic tires, and other technologies [0001]. The shear band comprises a composite shear layer having an overall dynamic shear modulus wherein the composite shear layer comprises at least (i) one or more layers having a first dynamic shear modulus and a first total volume fraction, and (ii) one or more layers having a second dynamic shear modulus and a second total volume fraction [0006]. The layers of the composite shear band are arranged in an alternating manner between layers having the first dynamic shear modulus and layers having the second dynamic shear modulus [0006]. The combination 

    PNG
    media_image1.png
    544
    609
    media_image1.png
    Greyscale

Layer 10 is constructed from a relatively softer material with a relatively lower dynamic shear modulus with a low hysteresis coMPared to layer 20 [0045]. Layer 20 is constructed from a stiffer material with a relatively higher dynamic shear modulus that will exhibit low hysteresis [0045]. The above embodiment has volume fractions G10 and G20 that are equal to each other [0060]. The volume fraction of each layer equals the 1 of between 1.5 and 3 times the thickness T2 of each fiber-resin composite layer, with T2 being between 0.25 and 2 mm). 
Thompson fails to disclose using silicone rubber as material for layer 10. Thompson fails to disclose using a fiber-resin composite for layers 20. Thompson fails to disclose using an adhesion primer to join the layers.
Claims 28-31, 33-54, and 56-60 are allowed as depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294. The examiner can normally be reached Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781